2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                          Submitted June 4, 2014∗
                                          Decided June 17, 2014


                                                   Before

                                FRANK H. EASTERBROOK, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge




    No. 14-1468                                                      Appeal from the United
    ATRELLA REYNOLDS,                                                States District Court for the
           Plaintiff-Appellant,                                      Southern District of Illinois.

             v.                                                      No. 12-cv-200-DRH-PMF
                                                                     David R. Herndon,
    AUTOMOBILE CLUB OF MISSOURI, a Missouri                          Chief Judge.
    nonprofit mutual benefit corporation,
           Defendant-Appellee.


                                                    Order

        Last year, we held that plaintiff Atrella Reynolds had succeeded in serving process
    on AAA Texas, LLC, and on “AAA Auto Club Enterprises.” Since neither had answered
    the complaint, we remanded with instructions to “decide whether to authorize another
    round of attempted service [on the proper defendant], or to declare AAA Texas in
    default and leave the three AAA entities to work out among themselves where the


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 14-1468                                                                  Page 2

responsibility lies.” Reynolds v. AAA Auto Club Enterprises, No. 13-1280 (7th Cir. May 23,
2013) (nonprecedential disposition).

     On remand, the district court concluded that Automobile Club of Missouri is the
only proper defendant, because the letter declining to hire Reynolds shows that it made
the contested decision. The judge reformed the caption to remove AAA Texas and
“AAA Auto Club Enterprises” as parties. (AAA Auto Club Enterprises appears to be a
trade name rather than an organization; it is therefore not subject to suit. See Schiavone
v. Fortune, 477 U.S. 21 (1986).) The district judge concluded that Automobile Club of
Missouri is not in default. Reynolds never attempted to serve it directly, and it filed an
answer after recognizing that Reynolds had presented a claim against it. The judge then
entered summary judgment against Reynolds, ruling her suit untimely. Reynolds v.
Automobile Club of Missouri, 2014 U.S. Dist. LEXIS 21560 (S.D. Ill. Feb. 19, 2014).

     Reynolds does not contest the ruling on timeliness. Instead she maintains that our
2013 decision required the district court to enter a default judgment against Automobile
Club of Missouri. That assertion is incorrect. As the language we have quoted shows,
we told the district court to decide whether to declare AAA Texas in default. The judge
explained why he did not do this and has complied fully with our mandate. And even if
the judge had declared AAA Texas in default, that would not have provided Reynolds
with what she seeks now—a judgment against Automobile Club of Missouri.

                                                                                AFFIRMED